Citation Nr: 0708772	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-21 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946, and from October 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In December 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In a decision dated in January 2005, the 
Board denied the appeal.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a July 
2005 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the Board decision be 
vacated and remanded; a July 2005 Court order granted the 
joint motion.  The case was remanded for additional 
development in March 2006.  Unfortunately, for reasons 
expressed below, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  VA will notify the appellant if 
further action is required.

In December 2004, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006). 


REMAND

The veteran claims service connection for retinitis 
pigmentosa.  He had two periods of active duty, from November 
1944 to July 1946, and from October 1948 to June 1952, and 
states that he began experiencing symptoms of retinitis 
pigmentosa, such as night blindness, while in service.  
Medical records show that he was diagnosed with retinitis 
pigmentosa in November 1954, less than 2-1/2 years after 
service.  Currently, he is blind in both eyes, due to 
retinitis pigmentosa.  

The case was previously remanded to obtain a VA medical 
opinion.  As directed by the Court and the Board, this 
opinion was to address, in part, whether the visual 
difficulties in service, including claimed problems with 
night vision, reflected the first manifestations of his 
retinitis pigmentosa.  However, the examination report did 
not specifically address this question.  Remand instructions 
are neither optional nor discretionary, and full compliance 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

There are two aspects to this case-(1) whether retinitis 
pigmentosa pre-existed service, and, if so, whether it was 
aggravated beyond natural progression in service, and (2) 
whether the hereditary disease was initially manifested in 
service.  The first requires consideration of the presumption 
of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(2006).  To overcome the presumption of soundness, VA must 
show by, clear and unmistakable evidence, that the veteran's 
disability existed prior to service and that the pre-existing 
disability was not aggravated during service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 
(Jul. 16, 2003).  

In the August 2006 VA examination, the examiner opined that 
the retinitis pigmentosa was "present" prior to service, 
but that it was very common for individuals to have "normal 
vision early in childhood, and not manifest itself to the 
degree that there would be specific problems."  Similarly, 
on a private examination in December 2005, the physician 
concluded that without doubt, the veteran had retinitis 
pigmentosa prior to service, but that "it had not manifested 
itself to the degree that he had any complaints, prior to 
service."  Both physicians went on to conclude that there 
was no evidence of an increased rate of progression in 
service.  

However, the VA opinion did not satisfactorily address the 
2nd question-whether the disease was manifested in service.  

In this regard, in an opinion originally issued in 1988 
(Op.G.C. 8-88), and later reissued and published, the VA 
General Counsel held that a hereditary disease does not 
always rebut the presumption of soundness, and, thus, that 
retinitis pigmentosa and most other diseases of hereditary 
origin can be incurred in service (i.e., not just 
aggravated).  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  
Such diseases "can be considered to be incurred in service 
if their symptomatology did not manifest itself until after 
entry on duty."  Id.  The opinion went on to explain that 
"only when symptomatology and/or pathology exist can he or 
she be said to have developed the disease."  Id.  In 
discussing a specific fact pattern, it was noted "that the 
veteran's visual problems during service [appeared] directly 
related to the retinitis pigmentosa and that there were no 
symptoms of the disease prior to entry on active duty, [thus] 
the presumption of soundness upon entry would be applicable 
and the disease found to have been incurred in service."  
Id.  

Further opinion is needed on whether there were symptoms of 
retinitis pigmentosa in service.  In this regard, service 
medical records show that during the first period of service, 
the veteran underwent an EENT evaluation in January 1945, 
which appears to consist of tests of refraction.  In June 
1945, there is a notation of "refraction."  During the 
second period, in February 1952, the veteran reportedly had 
"difficulty seeing."  In addition, in connection with his 
appeal, he has testified that he experienced night blindness 
in connection with patrols in combat situations.  In the 
prior decision, the Board found that combat exposure was 
established, and, thus, there is a relaxed standard of proof 
whereby VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file, with 
a copy of this REMAND, to the VA physician 
who performed the August 2006 examination 
of the veteran's eyes (if available; 
otherwise, forward the file to another 
ophthalmologist) for an opinion as to 
whether the hereditary disease retinitis 
pigmentosa, diagnosed in November 1954, 
was initially manifested in service.  The 
VA physician should review all pertinent 
records in the veteran's claims file; 
unless the examiner deems an examination 
necessary, a physical examination of the 
veteran need not be performed.  The 
opinion should address the following 
questions:  
*  Did any of the symptoms shown in the 
service medical records (in January 1945 
and February 1952) represent 
manifestations of retinitis pigmentosa?  
In particular, please address whether the 
January 1945 examination would have 
detected any evidence of retinitis 
pigmentosa, if present.  
*  Did the veteran's reported visual 
difficulties, especially problems with 
night vision (not shown in the service 
medical records but claimed to have been 
noticed in combat situations), reflect 
manifestations of his retinitis 
pigmentosa?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

It is essential that the examiner provide 
a complete rationale for any opinion 
provided.

2.  After completion of the above and any 
additional development deemed necessary, 
review the issue on appeal, in light of 
all applicable laws and regulations, 
including 38 U.S.C.A. §  1154(b), as 
applied to the veteran's statements of his 
in-service symptoms; the presumptions of 
soundness and aggravation (See VAOPGCPREC 
3-2003); and the factors involved in 
service connection for hereditary diseases 
(VAOPGCPREC 67-90) (see discussion above).  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  

_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

